Citation Nr: 1208502	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-33 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to November 1985, from October 1990 to October 1993, and from February 2003 to January 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at an RO hearing in May 2011 and a Board hearing in December 2011.  Transcripts of both hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

The Veteran's service treatment records document a number of complaints of frequent trouble sleeping, dated in June 2002 and March 2006.  The Veteran has testified that her sleep problems began during her period of service from October 1990 to October 1993, during a time when she was serving in Kuwait.  The evidence later shows that she complained of sleep trouble during her third period of service, from February 2003 to January 2004.  There are medical records dated in 2005 showing that the Veteran complained of sleep problems and exhaustion.  She was diagnosed as having sleep apnea in February 2006.  The Veteran has not yet been afforded a VA examination to determine whether her sleep apnea was incurred in or aggravated by service.  The Board finds that this is warranted by the evidence of record, since there is evidence of a current disability, evidence of in-service complaints, and insufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the person who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board notes that 76 Fed. Reg. 52572 (Aug. 23, 2011) clarified that 38 C.F.R. § 3.103 does not apply to Board hearings.  However, it continues to apply to hearings before the RO.

While the RO hearing officer did not comply with the requirements of Bryant, the Board is taking this opportunity to inform the Veteran that veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Furthermore, evidence that supports the presence of each of the above criteria is pertinent to this claim.  While there is currently medical evidence of a diagnosis of sleep apnea, any competent evidence showing symptoms or diagnosis during a period of active duty or any competent evidence suggesting that sleep apnea incurred in or was aggravated by active duty is pertinent to this claim.  Such evidence could consist of medical or lay documents.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination, with an appropriate examiner, to determine the nature and etiology of the Veteran's claimed sleep apnea.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner should review it in conjunction with the examination. 

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a diagnosis(es) corresponding to the claimed sleep apnea.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosed disorder is etiologically related to service, to include an opinion as to whether sleep apnea existed prior to any period of service and was aggravated therein.

The examiner is hereby notified that the Veteran's periods of service are July 1985 to November 1985, October 1990 to October 1993, and February 2003 to January 2004. 

A complete rationale should be given for all opinions and conclusions.  Such rationale should include a discussion of all relevant evidence in the claims file, to include the Veteran's complaints of sleeplessness and exhaustion and the diagnosis of sleep apnea in February 2006. 

All findings, conclusions, and supporting rational should be expressed in a typewritten report.

2.  After completion of the above and any additional development deemed necessary, adjudicate the claim for service connection for sleep apnea.  If any benefit sought remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

